Case 8:19-cv-00449-CEH-JSS Document 131 Filed 08/06/20 Page 1 of 3 PageID 2339




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

 WAHEED NELSON,                                       Case No. 8:19-cv-449-T-36JSS
          Plaintiff,
 vs.
 BOB GUALTIERI, capacity as Sheriff of
 Pinellas County, Florida, DEPARTMENT OF
 CORRECTIONS, CORIZON LLC, MAXIM
 HEALTHCARE SERVICES, INC.,
 MATTHEW SWICK M.D., ALL FLORIDA
 ORTHOPEDICS ASSOCIATES, P.A., and
 WITCHNER BELIZAIRE M.D.,
          Defendants.

             PLAINTIFF’S MOTION FOR PARTIALLY UNOPPOSED
                EXTENSION OF TIME FOR EXPERT REPORTS

          COMES NOW the Plaintiff, WAHEED NELSON by and through counsel,

 pursuant to Rule 26(e), Federal Rules of Civil Procedure, and moves for an

 Extension of Time to Disclose Experts, and would show:

       1. Plaintiff is pursuing discovery in a complex case that involves both medical

          malpractice and constitutional theories and has found it difficult because of

          the current COVID pandemic as well as personal emergencies.

       2. Expert reports are currently due on this date.

       3. Plaintiff’s experts need additional time to complete the report.

       4. Plaintiff has conferred with one opposing counsel who does not oppose

          extension as long as it is reciprocal, and the others have not responded.


                                              1
Case 8:19-cv-00449-CEH-JSS Document 131 Filed 08/06/20 Page 2 of 3 PageID 2340




    5. Plaintiff’s attorney had two case management reports, Doc. 45 and Doc. 66,

       in which the expert deadline was incorrect on Doc. 66.

    6. Due to the pandemic, depositions were impossible for five months until

       everyone got used to zoom and limited in person depositions.

    7. Plaintiff requests an additional 30 days to disclose expert reports from the

       correct date of September 11, 2020 until October 11, 2020 with

       corresponding 30 day extension for defendants until November 11, 2020.

                            MEMORANDUM OF LAW

       Federal Rule of Civil Procedure 26(e) provides that parties may apply to the

 Court for an enlargement of time to complete discovery for “good cause.”

 Plaintiff’s expert is not able to meet the current deadline. Undersigned counsel

 mistakenly went by the parties’ original Case Management Report (ECF 45) filed

 on May 23, 2019, in advising her expert of the due date which was set as

 September 11, 2020, in that draft, but was later changed by mistake.

       WHEREFORE, Plaintiff requests additional time to disclose expert reports

 and prays for entry of an order granting an extension of 30 days from the original

 date of September 11, 2020, to be reciprocal for defendants, and that other

 contingent deadlines be extended accordingly.

            Respectfully Submitted, /s/ Linda Bellomio Commons
                                    Law Offices of Linda Bellomio Commons
                                    Florida Bar No: 0778346
                                    P.O. Box 340261


                                           2
Case 8:19-cv-00449-CEH-JSS Document 131 Filed 08/06/20 Page 3 of 3 PageID 2341




                                     Tampa, Florida 33694
                                     T: (352) 610-4416
                                     Fax: (813) 265-3010
                                     Service E-mail: lcommons@aol.com
                                     Secondary email: Dmheiser1@gmail.com

                                     JAMES V. COOK, ESQ.
                                     Florida Bar Number 0966843
                                     Law Office of James Cook
                                     314 West Jefferson Street
                                     Tallahassee, FL 32301
                                     (850) 222-8080
                                     (850) 561-0836 fax
                                     cookjv@gmail.com

                                     Attorneys for Plaintiff

 I CERTIFY I have conferred with opposing counsel pursuant to Local Rule 7.1 and
 one opposing counsel agrees to an extension of time as long as it is reciprocal. I
 attempted a conference also on July 21, 2020. Also on August 6, 2020.

  I CERTIFY the foregoing was filed electronically on 8/6/2020, to counsel of
 record registered to be notified by the CM/ECF electronic mail system:

                                      /s/Linda Commons




                                         3
